833 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald E. CROWE, Sr., Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee
No. 87-5575.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1987.

1
Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges, and POTTER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed this action for federal habeas corpus relief (28 U.S.C. Sec. 2254) attacking the constitutionality of a 1981 conviction for third degree burglary enhanced as a second degree persistent felony offender.  The district court ultimately dismissed the petition and this appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


4
Upon consideration, we affirm for the reasons set forth in the district court's order entered May 8, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation